10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:13-mj-00773-VCF Document 45 Filed_Q8/12/20 Page 1iof1

 

 

 

 

 

 

 

 

 

——_FILED —____ RECEIVED
—___ ENTERED ___ SERVEDION
COUNSEL/PARTIES OF RECDRD
Aus 12 2020
ISTRICT COURT
UNITED STATES DISTRICT. COUR rey oot
iz DEP
DISTRICT OF NEVADA W
-oO0-
UNITED STATES OF AMERICA, Case No. 2:13-mj-773-VCF
Plaintiff, ORDER FOR DISMISSAL
AND OUASHING WARRANTS
Vv.
DESTAWNY JONES,

Defendant.

 

 

 

 

Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and by leave of
Court endorsed hereon, the United States for the District of Nevada hereby dismisses with

prejudice Complaint filed against defendant Destawny Jones. Government also requests the

warrants issued on March 9, 2015 for Violation of Pretrial Release and a bench warrant
issued on May 28, 2015 for Failure to Appear be quashed.

DATED this 31st__ day of July, 2020.

 

NICHOLAS A. TRUTANICH
United States Attorney

/s/ Rachel Kent

RACHEL L. KENT
Special Assistant United States Attorney

Leave of Court is granted for the filing of the foregoing dismissal.

 

DATED this _!2 day of August, 2020.

 

 

UNITED STATES MAGISTRATE JUDGE
1

 

 
